DETAILED ACTION
This is in response to the communication filed 10/13/2022. Claims 1-4, 7-9 and 12-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-9, 12, 15, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. [US20180096623], hereinafter Xia.
Regarding claim 1, Xia discloses a system for operating a game controller, wherein the game controller comprises a plurality of inputs adapted to be manually activated by a human player using the game controller (Fig. 1 and [0029], “A touch screen device refers to an electronic device having a touch screen to take inputs (such as hand drawing or writing on the touch screen) and is operable to communicate with other similar devices through the data communication network 14”), the system comprising: 
a wireless module embedded within the game controller ([0040], “Referring back to FIG. 1, the data communication network 14 includes one communication mechanism selected from the Internet, wireless relay connection (used for mobile phones), intranet, WiFi connection, Bluetooth, cable connection, other suitable communication technique or a combination thereof”); and 
a non-transient memory remotely located from the game controller, wherein the non-transient memory comprises a plurality of programmatic instructions, wherein, when executed by a processor, data are transmitted wirelessly to the wireless module and wherein the wireless module is adapted to activate one or more of the plurality of inputs without requiring manual activation by the human player based on said wirelessly transmitted data ([0041], “Still referring to FIG. 1, the system may include a sponsor 18… In some embodiments, the sponsor 18 includes hardware, software and database integrated together to implement its intended functions. The sponsor 18 may be distributed in different locations, or embedded in various systems” and [0092], “In some other embodiments, the first input is alternatively acquired from a database that stores a plurality of examples of the first input. For example, the database includes a plurality of graphic figures as a pool for the first input. The system 10 may randomly or sequentially pick one from the pool as the first input. In this case, the operation 36 in the method 30 is replaced by an operation that includes picking one from the pool as the first input”).
Regarding claim 3, Xia discloses the system of claim 1, wherein the processor is remotely located from the game controller and is embedded in at least one of a personal computer, a laptop, or a portable computing device (Fig. 1 and [0041], “In some embodiments, the sponsor 18 includes hardware, software and database integrated together to implement its intended functions”).
Regarding claim 4, Xia discloses the system of claim 1, wherein the wireless module comprises one of a Radio Frequency (RF) module, a Wi-Fi module, or a Bluetooth module  ([0040], “Referring back to FIG. 1, the data communication network 14 includes one communication mechanism selected from the Internet, wireless relay connection (used for mobile phones), intranet, WiFi connection, Bluetooth, cable connection, other suitable communication technique or a combination thereof”).
Regarding claim 17, Xia discloses the system of claim 1, wherein, when executed the plurality of programmatic instructions, synchronizes a time of execution of the at least one command by the game controller with an execution of another command by another game controller ([0073], “In this case, the times 64 and 66 are at a same time. This means that as soon as the first input is disappeared from the screen, the system is able to accept the entering of the second user”).
Regarding claims 7-9, 12 and 15, please refer to the claim rejections of claims 1, 3, 4 and 17.
Regarding claims 18-21 and 24, please refer to the claim rejections of claims 7-9, 12 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Baccichet et al. [US20120242590], hereinafter Baccichet.
Regarding claim 2, Xia discloses the system of claim 1. However, Xia does not explicitly disclose wherein the plurality of inputs comprises a plurality of buttons and wherein the data comprises commands representative of a sequence of pressing said plurality of buttons.
Nevertheless, Baccichet teaches in a like invention, the plurality of inputs comprises a plurality of buttons and wherein the data comprises commands representative of a sequence of pressing said plurality of buttons ([0025], “the framework allows a remote video game hosting service 310 to instruct the touch device 303 to render a button (e.g., button "A") in a specific position on the screen and potentially override the behavior of that button to send a custom action back to the hosting service 310 itself”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xia, to have the plurality of inputs comprises a plurality of buttons, as taught by Baccichet, in order to provide more effective and flexible ways for the players to make input.
Regarding claim 14, please refer to the claim rejection of claim 2.
Regarding claim 23, please refer to the claim rejection of claim 2.
Claims 13, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Wu [US20090137315].
Regarding claim 16, Xia discloses the system of claim 1. However, Xia does not explicitly disclose wherein said wireless module is positioned within an exterior physical housing defining an outer periphery of the game controller.
Nevertheless, Wu teaches a wireless receiver having a plug for insertion to a socket (Abstract, “The set of components "unties" the two controllers and includes a wireless receiver having a plug for insertion to the socket”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xia, to have the wireless receiver having a plug, as taught by Wu, in order to provide the flexible way to make the controller compatible for wireless communication.
Regarding claim 13, please refer to the claim rejection of claim 16.
Regarding claim 22, please refer to the claim rejection of claim 16.
Response to Arguments
Applicant's arguments filed 10/13/2022 with respect to claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 103, the applicant argues “While Xia does disclose a "sponsor 18", said sponsor does not perform the same function as the "controller" claimed by the Applicant which is to receive commands from a processor and based on said commands actually manipulate the input controls of the user's device” and “According to Xia, while the remote data source transmits a picture to the display, said source does not actually control the display via the same inputs that are used by a user to generate that picture. Stated differently, Xia describes the remote source sending data to the display, however Xia does not disclose that the said source manipulates the display to create the drawing using the same physical controls a user would use if they drew a picture on the display” (p. 7). The examiner respectfully submits that the features being argued here “actually manipulate the input controls of the user's device” are not what being claimed. As being claimed in claim 1, “data are transmitted wirelessly to the wireless module and wherein the wireless module is adapted to activate one or more of the plurality of inputs without requiring manual activation by the human player based on said wirelessly transmitted data.” Based on what the applicant cited in the remarks from the specification, "A remotely located processor 606 communicates wirelessly with wireless module 602 to operate the game controller 604." Applicant's specification, page 13, lines 19-20. "In embodiments, processor 606 communicates commands or instructions that are executable by game controller 604." Applicant's specification, page 13, lines 24-25. The claim language “adapted to activate one or more of the plurality of inputs” is being interpreted as using the remotely received data from a processor to generate the signals for the controlled effect which would be the same effect as being achieved by the signals generated from the one or more of the plurality of inputs. In other words, the one or more of the plurality of inputs are not physically being activated in a way that a button is being pressed down or a joystick is being moved, etc. As being illustrated in the specification, it is the signal that would have been generated from the one or more of the plurality of inputs, that is being replaced by the remotely received data from a processor to control the controller for the same controlled effect. This is exactly what Xia has disclosed. The input from the touch screen is not physically being activated. But the signal from the remote processor is being used to generate the same controlled effect as if the picture is a controlled output from the drawing of the touch screen ([0041], “Still referring to FIG. 1, the system may include a sponsor 18… In some embodiments, the sponsor 18 includes hardware, software and database integrated together to implement its intended functions. The sponsor 18 may be distributed in different locations, or embedded in various systems” and [0092], “In some other embodiments, the first input is alternatively acquired from a database that stores a plurality of examples of the first input. For example, the database includes a plurality of graphic figures as a pool for the first input. The system 10 may randomly or sequentially pick one from the pool as the first input. In this case, the operation 36 in the method 30 is replaced by an operation that includes picking one from the pool as the first input”). 
In light of the above analysis, the rejections are being maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715